Dodge, J.
(dissenting). I am reasonably satisfied that, with one exception, all the assignments of error might fail' of fatal effect upon the conviction, though not always upon-*129tbe grounds stated in tbe opinion of tbe court. There is one, however, which seems to me glaringly erroneous and unavoidably prejudicial. Barnes was permitted to testify, in substance: “I was informed, before the homicide, that Spick killed some of my cattle. Boni Lombard informed ine.”' So far -as this tended to arouse belief in the jury that defendant, at some remote period, had been guilty of killing cattle, it was mere vilification, and a most unworthy and improper method of prejudicing the accused, in a case of much doubt as to whether he was the person who among all the vicinage committed the obvious homicide. Paulson v. State, 118 Wis. 89, 94 N. W. 771. Conceding, however, as my brethren think, that no such improper purpose moved the introduction of the evidence, and that its sole purpose was to prove animosity in defendant toward deceased either as an informer against him or as the custodian of his guilty secret, the error and prejudice are no less clear. Then the only possible material facts are that accused knew or suspected that Lombard had the knowledge or had given the information. But there is no word of evidence that accused either knew or had any ground of suspicion of such facts. The only ground suggested by the prosecution, or in the court’s opinion, is that his own guilty consciousness would lead him to such suspicion. But this leaps the very gap which I think insuperable. He could have no such consciousness unless he in faet killed the cattle. That he did so there is absolutely no evidence, except the objectionable testimony of Barnes that Lombard told the latter so — pure hearsay and therefore necessarily inadmissible. O’Toole v. State, 105 Wis. 18, 80 N. W. 915; Campbell v. State, 111 Wis. 152, 160, 86 N. W. 855; Baker v. State, 120 Wis. 135, 149, 97 N. W. 566.
The argument in the court’s opinion that admissibility of hearsay evidence may sometimes be sustained by peculiar facts, as to which great deference is due the trial court’s decision, is met, primarily, by the circumstances that there *130were neither facts nor evidence for tbe judicial mind to act on to justify hearsay testimony of the only facts from which animosity against the accused, or desire to put him out of existence, could be inferred. Another obstacle to the efficacy of such argument is, however, that the trial court made no such decision, as the record affirmatively discloses. He admitted the objectionable testimony, not on any circumstances thought to justify hearsay, but on the ground that “it is allowable to prove additional crimes . . . sometimes to show motive.” That, however, has no relation to remote crimes, not connected with the one charged, and so dissimilar as to have no tendency to evince persistent similar special intent. Killing A.’s cattle years before' has no tendency to prove the special intent in killing B.; nor is it admissible in proof of motive. Baker v. State, 120 Wis. 135, 145, 97 N. W. 566; Standard Mfg. Co. v. Slot, 121 Wis. 14, 19, 98 N. W. 923, 1016; People v. Molineux, 168 N. Y. 264, 297, 61 N. E. 286. Thus the trial court has conclusively certified that he in fact proceeded upon an erroneous conception of law, and has excluded the palliation for his admission of this evidence so laboriously invented in the opinion of the court.
I cannot avoid the conclusion that in the respect mentioned error was committed, obviously prejudicial to accused, and must dissent from the affirmance of the conviction.
WiNsnow, C. T., concurs in the foregoing dissenting opinion.